EDWARDS, Judge.
Defendant, State of Louisiana, Department of Public Safety, Drivers License Division, hereinafter the Department, appeals a trial court judgment awarding Warren W. Fletcher, plaintiff-appellee, a restricted Louisiana driver’s license. We affirm.
A searching examination of the record convinces us that the trial court judgment was correct. We adopt the trial court’s findings of fact and reasons for judgment as our own.
For the foregoing reasons, the trial court judgment is affirmed. All costs of these proceedings, both trial and appellate, are to be paid by the Department.
AFFIRMED.